In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-19-00008-CR

DUSTIN W. NALL, Appellant                    §    On Appeal from the 213th District Court

                                             §    of Tarrant County (1078788D)

V.                                           §    June 27, 2019

                                             §    Per Curiam

THE STATE OF TEXAS                           §    (nfp)

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s order. It is ordered that the order of the trial court is

affirmed.


                                        SECOND DISTRICT COURT OF APPEALS

                                        PER CURIAM